Case 16-19113        Doc 38     Filed 01/16/19     Entered 01/16/19 14:51:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19113
         Joseph H Camire
         April L Camire
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/09/2016.

         2) The plan was confirmed on 09/16/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/26/2017, 07/11/2017, 11/27/2017, 10/04/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,282.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-19113       Doc 38      Filed 01/16/19    Entered 01/16/19 14:51:00                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $9,294.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $9,294.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,560.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $492.23
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,052.23

 Attorney fees paid and disclosed by debtor:                $440.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVENTIST HOSPITAL             Unsecured            NA       6,453.61         6,453.61          85.38       0.00
 AMERICAN HONDA FINANCE CORP Secured           9,031.96       9,031.96         9,031.96      4,306.91     789.03
 BANK OF AMERICA NA             Unsecured            NA         210.07           210.07           0.00       0.00
 DIRECTV                        Unsecured            NA         926.75           926.75           0.00       0.00
 ILLINOIS DEPARTMENT OF HUMAN S Unsecured      1,496.00       3,306.00         3,306.00          43.73       0.00
 INTERNAL REVENUE SERVICE       Priority          878.97           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         264.00        864.80           864.80           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          874.00        873.67           873.67           0.00       0.00
 NICOR GAS                      Unsecured            NA         569.25           569.25           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         658.00        658.40           658.40           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         795.00        794.81           794.81           0.00       0.00
 CNAC                           Unsecured         688.00           NA               NA            0.00       0.00
 COMCAST                        Unsecured         229.00           NA               NA            0.00       0.00
 ACUTE CARE SPECIALISTS         Unsecured         574.00           NA               NA            0.00       0.00
 ASSOCIATED PATHOLOGY CONSULT Unsecured           446.00           NA               NA            0.00       0.00
 ELK GROVE LAB PHYSICIANS PC    Unsecured          29.00           NA               NA            0.00       0.00
 ELMHURST RADIOLOGISTS          Unsecured         154.00           NA               NA            0.00       0.00
 FIFTH THIRD BANK               Unsecured         321.00           NA               NA            0.00       0.00
 MEDICAL PAYMENT DATA           Unsecured         245.00           NA               NA            0.00       0.00
 WELLCARE                       Unsecured         274.00           NA               NA            0.00       0.00
 VERIZON                        Unsecured         382.00        374.80           374.80           0.00       0.00
 VERIZON                        Unsecured      1,288.00       1,264.17         1,264.17          16.72       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-19113        Doc 38      Filed 01/16/19     Entered 01/16/19 14:51:00              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $9,031.96          $4,306.91            $789.03
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $9,031.96          $4,306.91            $789.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,296.33            $145.83              $0.00


 Disbursements:

         Expenses of Administration                             $4,052.23
         Disbursements to Creditors                             $5,241.77

 TOTAL DISBURSEMENTS :                                                                       $9,294.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
